Case 2:18-cv-02217-SJO-FFM Document 94 Filed 11/07/18 Page 1 of 7 Page ID #:2652



    1 HARDER LLP
        CHARLES J. HARDER (CA Bar No. 184593)
    2
        RYAN J. STONEROCK (CA Bar No. 247132)
    3   132 S. Rodeo Drive, Fourth Floor
        Beverly Hills, California 90212
    4
        Telephone: (310) 546-7400
    5   Facsimile: (310) 546-7401
    6
        Email:      CHarder@HarderLLP.com
                    RStonerock@HarderLLP.com
    7
      Attorneys for Defendant
    8 DONALD J. TRUMP
    9                         UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   10
   11 STEPHANIE CLIFFORD a.k.a.                 Case No. 2:18-cv-02217-SJO-FFM
        STORMY DANIELS a.k.a. PEGGY
   12                                           REPLY IN SUPPORT OF
        PETERSON, an individual,
                                                MOTION OF DEFENDANT
   13
                                                DONALD J. TRUMP TO DISMISS
                    Plaintiff,
   14                                           PLAINTIFF’S DECLARATORY
                                                RELIEF CAUSE OF ACTION FOR
   15         v.
                                                LACK OF SUBJECT MATTER
   16                                           JURISDICTION
        DONALD J. TRUMP a.k.a. DAVID
   17   DENNISON, an individual,
        ESSENTIAL CONSULTANTS, LLC,
   18                                           Assigned for All Purposes to the
        a Delaware Limited Liability Company,
                                                Hon. S. James Otero
   19   MICHAEL COHEN, an individual, and
   20
        DOES 1 through 10, inclusive,
                                                Date:     December 3, 2018
   21
                                                Time:     10:00 a.m.
               Defendants.
                                                Location: 350 West 1st Street
   22                                                     Courtroom 10C, 10th Floor
   23                                                     Los Angeles, CA 90012

   24                                           Action Filed: March 6, 2018
   25
   26
   27
   28

                             REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 94 Filed 11/07/18 Page 2 of 7 Page ID #:2653



    1   I.   INTRODUCTION
    2        Plaintiff’s opposition attempts to manufacture a controversy with Mr. Trump
    3 where none exists. From the outset of this case, Plaintiff’s stated purpose has been to
    4 be free from the so called “Hush Agreement” to tell her story. [ECF No. 14, ¶¶ 17-31;
    5 see also ECF No. 39, p. 16 (“Plaintiff’s claims center on her ability to speak and be
    6 free from any potential liability for a violation of the Settlement Agreement.”); ECF
    7 No. 16-1, p. 8; ECF No. 29-1, p. 1; ECF No. 30, p. 1.] Plaintiff has told her story,
    8 repeatedly, and has received confirmation from Mr. Trump (and EC) that she will not
    9 be subject to any claims under Settlement Agreement as a result thereof.
   10        However, Plaintiff is now seeking a remedy that is not requested in her
   11 pleadings. Plaintiff argues there is an actual controversy related to the $130,000 she
   12 received from EC pursuant to the Settlement Agreement. Plaintiff previously
   13 represented to the Court that she “makes no argument that she is entitled to both a
   14 judgment declaring the Settlement Agreement void and retention of the $130,000
   15 payment.” [ECF No. 30, p. 19, fn. 10.] Consistent with this representation, Plaintiff’s
   16 First Amended Complaint does not seek a declaration that she is entitled to retain the
   17 $130,000 payment. However, she is now seeking what she told the Court she did not
   18 seek: to void the agreement and retain the $130,000. Plaintiff should be held to her
   19 representations to the Court.
   20        Regardless, the disposition of the $130,000 that Plaintiff received from EC does
   21 not involve Mr. Trump. Mr. Trump’s moving papers state: “Mr. Trump is not
   22 making any claim, and will not make any claim, to these funds.” [Motion, p. 15.]
   23 Thus, even if retention of the $130,000 was a remedy requested in the pleadings (it is
   24 not), there is no actual controversy between Plaintiff and Mr. Trump.
   25        Plaintiff further attempts to manufacture a controversy with Mr. Trump by
   26 reversing her prior position that Mr. Trump “has never…affirmatively sought to
   27 invoke any rights under the Settlement Agreement in any action…” [ECF No. 87-1,
   28 Ex. B, pp. 1-2.] In doing so, Plaintiff also disregards her prior statement that Mr.
                                              1
                            REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 94 Filed 11/07/18 Page 3 of 7 Page ID #:2654



    1 Trump’s joinder in EC’s Motion to Compel Arbitration “was far from actually
    2 ‘seeking’ to compel arbitration,” and that his mere “consent” to arbitration was
    3 insufficient. [ECF No. 30, p. 7.] She now argues the opposite: that Mr. Trump has
    4 “plainly attempted to enforce the arbitration clause of the Settlement Agreement and
    5 receive the benefits of the Agreement.” [Opposition, p. 18.]
    6         Even if Mr. Trump previously asserted any rights under the Settlement
    7 Agreement, the authorities cited by Mr. Trump in the moving papers, along with
    8 binding U.S. Supreme Court precedent, hold that Mr. Trump’s subsequent covenant
    9 not to sue moots any actual controversy. [Motion, pp. 7-10.]; see Already, LLC v.
   10 Nike, Inc., 133 S.Ct. 721 (2013). The authorities relied upon by Plaintiff: Campbell-
   11 Ewald v. Gomez, 136 S. Ct. 666 (2016) and its progeny, are inapposite.
   12         Likewise, Mr. Trump’s recent tweet—which pertained to the dismissal of
   13 Plaintiff’s separate defamation action against Mr. Trump—is irrelevant. Mr. Trump is
   14 judicially estopped from filing suit arising out of the Settlement Agreement by virtue
   15 of his covenant not to sue. [Motion, pp. 10-11.] His tweet does not change that fact.
   16         Plaintiff’s opposition otherwise confirms that there is no actual controversy
   17 with Mr. Trump, and that he therefore should be dismissed.1
   18   II.   CAMPBELL AND ITS PROGENY ARE INAPPLICABLE
   19         Plaintiff’s assertion that the holding of Campbell-Ewald v. Gomez, 136 S. Ct.
   20 666 (2016) (“Campbell”) and its progeny govern this case should be rejected.2
   21 Campbell and each of the additional cases cited by Plaintiff [Opposition, pp. 8:9-
   22
        1
   23   Plaintiff effectively concedes that her alleged claim to attorneys’ fees does not create
      subject matter jurisdiction over her declaratory relief claim. Mr. Trump reserves the
   24 right to oppose any Motion for Attorneys’ Fees by Plaintiff at the appropriate time.
   25   2
        Perhaps recognizing this, Plaintiff asserts that Mr. Trump’s failure to distinguish this
   26
      precedent in the moving papers “demonstrates that its holding applies here.”
      [Opposition, p. 9:1-6]. Mr. Trump distinguished Campbell four days after it was first
   27 raised to the Court in his Response to Plaintiff’s Supplemental Statement re Joint Rule
   28 26(f) Report [ECF No. 81, p. 4; ECF No. 82, p. 3, fn. 1], and does so again herein.
                                              2
                            REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 94 Filed 11/07/18 Page 4 of 7 Page ID #:2655



    1 10:13] involve settlement offers or offers of judgments to resolve claims for monetary
    2 damages. None of the cases involved a claim for declaratory relief for which the
    3 defendant provided a covenant not to sue—the facts at issue here.
    4         Campbell involved a class action arising from alleged violations of the
    5 Telephone Consumer Protection Act of 1991 (“TCPA”), and addressed “the hot-
    6 button issue of whether and, if so, under what circumstances an unaccepted offer of
    7 judgment may moot a class action complaint.” Family Med. Pharmacy, LLC v.
    8 Perfumania Holdings, Inc., 2016 WL 3676601, at *4 (S.D. Ala. July 5, 2016). “Over
    9 the years, certain defendants seeking to avoid the onerous effects of Rule 23 litigation
   10 have developed the aggressive tactic of ‘picking off’ putative class representatives at
   11 the outset of the case, prior to ruling on class certification (or even the filing of class
   12 certification motions), via Rule 68 offers of judgment providing them full relief on
   13 their individual claims.” Id. “The idea is to forestall class certification, on the theory
   14 that if the named plaintiffs have no active claims, then there can be no class action and
   15 the whole case falls apart, with defendants bearing only a tiny fraction of their
   16 potential exposure had class certification been granted.” Id.
   17         In Campbell, after plaintiff failed to accept defendant’s Rule 68 offer of
   18 judgment, which offered to make a monetary payment to the named plaintiff, plus
   19 costs and a stipulated injunction, the defendant moved to dismiss the case for lack of
   20 subject matter jurisdiction. Campbell, 136 S. Ct. at 667-668. The Supreme Court
   21 held that “an unaccepted settlement offer or offer of judgment does not moot a
   22 plaintiff’s case.” Id. at 672. In his concurring opinion, Justice Thomas recognized the
   23 distinction between the holding of Campbell and cases such as this, which “involve[]
   24 claims for injunctive or declaratory relief that became moot when the defendants
   25 ceased causing actual or threatened injury.” Id. at 677. Justice Thomas stated:
   26 “[W]hether a claim for prospective relief is moot is different from the issue in this
   27 case, which involves claims for damages to remedy past harms.” Id.
   28         The other cases cited by Plaintiff similarly involved settlement offers or offers
                                               3
                             REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 94 Filed 11/07/18 Page 5 of 7 Page ID #:2656



    1 of judgment to resolve claims for monetary damages.3 Here, Mr. Trump’s covenant
    2 not to sue divests this Court of subject matter jurisdiction regardless of whether
    3 Plaintiff consents to it. [Motion, pp. 8-10.] The U.S. Supreme Court’s holding in
    4 Already, LLC v. Nike, Inc., 133 S.Ct. 721 (2013), which was cited by Justice Thomas
    5 in his concurring opinion, is far more applicable. There, the U.S. Supreme Court held
    6 that Nike’s covenant not to sue mooted Already’s counterclaim to invalidate Nike’s
    7 trademark. Id. at 725. Already, LLC argued, despite the covenant, it was entitled to a
    8 declaration of invalidity (similar to Plaintiff’s claim that she is entitled to a declaration
    9 of illegality). Id. at 729-30. The U.S. Supreme Court held that the broad language of
   10 Nike’s covenant removed any actual controversy, and that Already, LLC therefore
   11 was not entitled to a declaration of invalidity. Id. at 732.
   12
        3
   13    See Family Med. Pharmacy, LLC v. Perfumania Holdings, Inc., supra, 2016 WL
        3676601, *3 (S.D. Ala. 2016) (TCPA class action for damages not mooted by rejected
   14
        Rule 68 offer with enclosed check to named plaintiff); Ung v. Universal Acceptance
   15   Corp., 190 F.Supp.3d 855, 856-57 (D. Minn. 2016) (TCPA class action for damages
        not mooted by rejected offer to stipulate to award of costs under Rule 54 and an
   16
        injunction, and check tendered to named plaintiff); Practice Mgmt. Support Servs.,
   17   Inc. v. Cirque du Soleil Inc., 2016 WL 5720381, at *2 (N.D. Ill. 2016) (TCPA class
   18
        action for damages not mooted by rejected Rule 67 tender of funds to named
        plaintiff); Edwards v. Oportun, Inc., 193 F.Supp.3d 1096, 1097 (N.D. Cal. 2016)
   19   (TCPA class action for damages not mooted by rejected check to named plaintiff);
   20   Bais Yaakov of Spring Valley v. Graduation Source, LLC, 167 F.Supp.3d 582, 584
        (S.D.N.Y. 2016) (TCPA class action for damages not mooted by defendant’s deposit
   21   of funds with court and assent to injunctive relief); Cortes v. Mako Sec., Inc., 253
   22   F.Supp.3d 511, 513 (E.D.N.Y. 2017) (plaintiff’s action for unpaid wages not mooted
        by lapsed Rule 68 offer); BCL-Equip. Leasing LLC v. Tom Spensley Trucking, Inc.,
   23   2016 WL 1064660, at *3 (W.D. Wis. 2016) (claim under leasing agreement not
   24   mooted by rejected Rule 68 offer); Harry & Jeanette Weinberg Found., Inc. v. St.
        Marks Ave., LLC, 2016 WL 2865363, at *3 (D. Md. 2016) (false endorsement claim
   25   for damages not mooted by rejected settlement offer demanding payment of $50,000);
   26   Evey v. Creative Door & Millwork, LLC, 2016 WL 1321597, at *6 (M.D. Fla. 2016)
        (claim for unpaid wages not mooted by unaccepted check for amount owed);
   27   Martelack v. Toys R US, 2016 WL 762656, at *3 (D.N.J. 2016) (rejected check did
   28   not moot claim for unpaid wages).

                                               4
                             REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 94 Filed 11/07/18 Page 6 of 7 Page ID #:2657



    1 III.    PLAINTIFF’S REMAINING ARGUMENTS SHOULD FAIL
    2         First, the legality of the Settlement Agreement is irrelevant to the determination
    3 of this Motion. Plaintiff argues that a determination of purported illegality is
    4 necessary so that she may retain the $130,000 paid to her by EC. [Opposition, pp. 12-
    5 13.] As stated above, disposition of these funds is not pled as part of her claim for
    6 declaratory relief, and Plaintiff has previously represented to the Court that she does
    7 not seek to both void the Settlement Agreement and retain the funds. [ECF No. 30, p.
    8 19, fn. 10.] Moreover, Mr. Trump takes no position regarding these funds and makes
    9 no claims to them. [Motion, p. 15.] Thus, there is no actual controversy between
   10 Plaintiff and Mr. Trump relating to the disposition of these funds, even if the Court
   11 decides that an actual controversy remains between Plaintiff and EC.
   12         Second, Plaintiff’s attempts to distinguish certain cases cited by Mr. Trump on
   13 the basis that they are patent cases should be disregarded. Plaintiff fails to state how
   14 or why their holdings are inapplicable to this action. That these cases involve patent
   15 claims is irrelevant—a covenant not to sue moots a claim for declaratory relief
   16 regardless of whether it relates to the rights of the parties with respect to a patent or
   17 contract. Moreover, Mr. Trump has cited several cases that did not involve patent
   18 claims. See Fleming v. Coverstone, 2010 WL 11508869 (S.D. Cal. 2010); Wahlberg
   19 v. Benson Builders, LLC, 2012 WL 3027984 (W.D. Mich. 2012); Paramount Pictures
   20 Corp. v. Replay TV, 298 F. Supp. 2d 921 (C.D. Cal. 2004).
   21         Third, Plaintiff’s reliance on Mr. Trump’s recent tweet is a red herring. The
   22 tweet pertained to this Court’s dismissal of Plaintiff’s separate defamation lawsuit. As
   23 discussed in Mr. Trump’s moving papers, Mr. Trump is judicially estopped from
   24 bringing any claims against Plaintiff that fall within the ambit of his covenant.
   25 [Motion, pp.10-11.]
   26 IV.     CONCLUSION
   27         For the foregoing reasons, Mr. Trump respectfully requests that the Court
   28 dismiss Plaintiff’s declaratory relief claim against him, with prejudice.
                                               5
                             REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 94 Filed 11/07/18 Page 7 of 7 Page ID #:2658



    1 Dated: November 7, 2018          HARDER LLP
    2
                                       By: /s/ Charles J. Harder
    3                                      CHARLES J. HARDER
    4                                     Attorneys for Defendant
                                          DONALD J. TRUMP
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           6
                         REPLY IN SUPPORT OF MOTION TO DISMISS
